In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), dated February 25, 2000, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint (see, Lugo v Angle of Green, 268 AD2d 567; Marino v Assogna, 268 AD2d 569; Murphy v Mill Basin Mar., 243 AD2d 453; Althoff v Lefebvre, 240 AD2d 604). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.